UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4434

IRIS JEAN BLANKENSHIP,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
Jackson L. Kiser, Senior District Judge.
(CR-97-109)

Submitted: May 28, 1999

Decided: June 22, 1999

Before ERVIN, MOTZ, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Terry N. Grimes, KING, FULGHUM, SNEAD, NIXON & GRIMES,
P.C., Roanoke, Virginia, for Appellant. Robert P. Crouch, Jr., United
States Attorney, Jennie L. M. Waering, Assistant United States Attor-
ney, Roanoke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Iris Jean Blankenship appeals her conviction, following a jury trial,
of sending a threatening communication through the United States
Postal Service in violation of 18 U.S.C. § 876 (1994). Blankenship
was sentenced to two years' probation with six months' home con-
finement. Finding no error, we affirm.

The victim, Margie Brotherton, received a threatening letter in a
white business envelope that was delivered, via the United States
Postal Service, to her home. The letter threatened that if Brotherton
continued to "hang around all the black married men in the post
office" her family would be "interfered with." The letter further
threatened that if Brotherton persisted in her conduct, one of her
daughters would be raped.

On appeal, Blankenship contends that the district court erred in
admitting a letter, envelope, and two nude photographs that were also
delivered to the victim's home and that the district court erred in
denying her motion for a mistrial based on the improper admission of
that evidence. Blankenship contends that the district court relied on
the Government's misrepresentation that her fingerprints were on the
photographs, and admitted the evidence in violation of Fed. R. Evid.
403 and 404(b). Blankenship asserts that but for the Government's
misrepresentation, the district court would not have admitted the evi-
dence, and that such an admission was a denial of due process.

We find that the district court's admission of the evidence and the
denial of Blankenship's motion for a mistrial were not an abuse of
discretion. See United States v. Dorsey, 45 F.3d 809, 817 (4th Cir.
1995) (providing standard); United States v. Whittington, 26 F.3d 456,
465 (4th Cir. 1994) (providing standard). The characteristics of the
letter containing the nude photographs and the threatening letter were
sufficiently similar to cause the non-threatening letter and photo-
graphs to be relevant because they tended to establish motive as well
as a pattern of harassment toward Brotherton. Last, Blankenship fails
to show that the probative value of the evidence was outweighed by
the prejudicial effect of its admission. See Fed. R. Evid. 403.

                    2
Next, Blankenship contends that she was denied due process and
a fair trial when the prosecutor repeatedly tried to elicit inadmissible
testimony and introduce inadmissible evidence at trial. Blankenship
contends that the Government repeatedly asked questions that were
leading, called for speculation, or were simply irrelevant. Although
we do not condone the Government's numerous attempts to lead wit-
nesses or ask questions requiring the witnesses to speculate on matters
as to which they did not possess knowledge, we find that the Govern-
ment's questioning did not constitute plain error. See United States v.
Olano, 507 U.S. 725, 732-37 (1993). As Blankenship notes, the dis-
trict court in many instances sustained defense counsel's objections
and gave limiting or curative instructions. See United States v.
Francisco, 35 F.3d 116, 120 (4th Cir. 1994) (jury presumed to follow
instructions).

Accordingly, we affirm Blankenship's conviction. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid in the decisional process.

AFFIRMED

                    3